DETAILED ACTION
This office action is a response to a communication made on 01/24/2022.
Claim 9 is canceled.
Claims 1-8, 12-17, and 19-20 are currently amended.
Claims 1-8, 10-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant: Applicant’s arguments, see remarks on page 8-11, filed 01/24/2022, applicant argues that, “Harrop remain[s] silent on . . . a customer report indicating a degraded performance of a network device.” Office Action, p. 4. Thus, Harrop fails to teach or suggest “a predetermined operation predicted to improve the degraded performance of the network device indicated by the report,” as recited in amended independent claim 1.

Examiner: Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees. Examiner deeply look at the Harrop reference and since applicant amended the limitation, Examiner believe that, Harrop teaches receiving identification data associated with a report indicating a degraded performance of a network device because poor performance (e.g., slowed performance or failure) of a network or a specific network element (i.e. network device), wherein poor performance is degraded performance of a network element or device, see Col-7, II. 62-67, elements can receive commands and messages (or incidents) for controlling and 
Harrop also teaches a predetermined operation predicted to improve the degraded performance of the network device indicated by the report because a degraded performance in a customer’s premium service can be detected through reports, see Col-11, II. 30-42, a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load, Col-15, II. 41-57.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 11-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrop (US 7225250) in view of Wang et al. (US 2013/0198767), hereinafter “Wang”.

With respect to claim 1, Harrop discloses a method for maintaining a network, the method comprising: 
receiving identification data associated with a report indicating a degraded performance of a network device (Col-7, II. 62-67, i.e.  poor performance (e.g., slowed performance or failure) of a 
receiving, from the ML engine, an indication of a predetermined operation predicted to improve the degraded performance of the network device indicated by the report (Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, Col-15, II. 21-23, i.e. network elements (i.e. network devices) to predict performance problems (i.e. problems are an identification corresponds to report) within the network, see Col-15, II. 41-57, i.e. a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load); and 
transmitting the predetermined operation that is predicted to improve the degraded performance of the network device indicated by the report based at least in part on receiving the indication of the predetermined operation (Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load).

Harrop teaches predicting poor performance (e.g., slowed performance or failure) of a network or a specific network element, see Col-7, II. 62-64, Management system (MS) 704 may correlate the status information for various network elements (i.e. network devices) to predict performance problems (i.e. case identification corresponds to report) within the network, see Col-15, II. 21-23, the MS 704 of a preferred embodiment will then intelligently predict whether a performance problem (i.e. case 

Wang discloses receiving, from an interface based at least in part on the identification data associated with the network device (¶0015, obtaining regression coefficients that quantify a relationship between user feedback and first network and user-device performance indicators, where the regression coefficients are obtained by a server… obtaining, at the server, second user-device performance indicators for the customer equipment. The method can include predicting customer complaints by applying the obtained regression coefficients to at least the second network performance indicators and the second user-device performance indicators) ¶0029, i.e. a Q-score generated by system 100 can utilize customer complaints (e.g., tickets as case identification data) to provide feedback regarding issues that concern customers), proactive network maintenance (PNM) (¶0026, i.e. a proactive approach (i.e. proactive network maintenance))  data collected at least in part by the network device at least partially prior to the report indicating the degraded performance of the network device (¶0081-¶0082, i.e. user activity information can be collected or otherwise obtained, such as power status, channel switching, video streaming control and/or screen menu invocation. At 1308, customer feedback, such as premises feedback from tickets, customer call service records and so forth, can be collected or otherwise obtained… a relationship between the customer feedback (e.g., customer 
transmitting, to a machine learning (ML) engine (¶0015, i.e. regression coefficients that quantify a relationship between user feedback and first network and user-device performance indicators, where the regression coefficients are obtained by a server, wherein Regression is one of the most important and broadly used machine learning), the (PNM) data  (¶0026, i.e. a proactive approach (i.e. proactive network maintenance)) collected at least in part by the network device based at least in part on the  report indicating the degraded performance of the network device (¶0064, i.e. service performance degradation can be captured by the user feedback, ¶0081-¶0082, i.e. customer feedback, such as premises feedback from tickets, customer call service records and so forth, can be collected or otherwise obtained… a relationship between the customer feedback (e.g., customer complaints) and the collected data (e.g., network and premises performance indicators and user activity information) can be determined. In one embodiment, regression analysis can be utilized to quantify the relationship via generating regression coefficients).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harrop’s system with case identification data associated with a customer report indicating a degraded performance of a network device and proactive network maintenance (PNM) data collected at least in part by the network device of Wang, in order to improve the current performance (Wang). 

With respect to claim 2, Harrop in view of Wang discloses the method of claim 1, further comprising: 


With respect to claim 3, Harrop in view of Wang discloses the method of claim 1, further comprising: 
determining whether the degraded performance of the network device indicated by the report increases after an implementation of the predetermined operation (Harrop, Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load,  Wang, see ¶0068 and ¶0073); and 
transmitting, to the ML engine (Harrop, see fig. 5b), a second indication of whether the degraded performance of the network device indicated by the report increases after the implementation of the predetermined operation (Harrop, Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. a report can 

With respect to claim 4, Harrop in view of Wang discloses the method of claim 3, further comprising: 
receiving, from a client device, the second indication of whether the degraded performance of the network device indicated by the report increases after the implementation of the predetermined operation (Harrop, Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load, Col-19, II. 2-6, “generate an alert message to an operators workstation notifying the operator of the problem to enable the operator to determine the appropriate action to take in response thereto (knowing that the “Swap -a command failed, Col-19, II. 27-45, “The rule may then determine the rate of increase between the two polling cycles, which is in this example 12.5% divided by the polling frequency, which may be, for instance, one poll every five minutes. The rule can then determine when the system would run out of resources (e.g., would run out of Swap capacity) it were to continue at this rate, and could initiate an appropriate responsive action), wherein determining whether the degraded performance of the network device indicated by the report increases is based at least in part on receiving the second indication from the client device (Harrop, Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. 

With respect to claim 5, Harrop in view of Wang discloses the method of claim 3, further comprising: 
receiving second PNM data associated with the network device after transmitting the predetermined operation to a client device, wherein determining whether the degraded performance of the network device indicated by the report increases after the implementation of the predetermined operation is based at least in part on a comparison of the PNM data and the second PNM data (Harrop, Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load, Col-15, II. 21-23, i.e. network elements (i.e. network devices) to predict performance problems (i.e. problems identification 


With respect to claim 6, Harrop in view of Wang discloses the method of claim 3, further comprising: 
receiving, from a client device, a second identification data different than the identification data, the second identification data associated with a second network device (Harrop, Col-15, II. 8-12, “statistical analysis may be performed based on the determined performance pattern for an element to determine that given conditions X, Y, and Z, a performance problem will likely be encountered for the element or network.”), wherein receiving the second identification data occurs after transmitting the second indication of whether the degraded performance of the network device indicated by the report increases after the implementation of the predetermined operation (Harrop, Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load, Col-15, II. 21-23, i.e. network elements (i.e. 
transmitting, to the ML engine, PNM data associated with the second network device based at least in part on receiving the second identification data (Wang, ¶0029 and ¶061); and 
receiving, from the ML engine, a third indication of a predetermined operation predicted to improve a performance of the second network device (Harrop, Col-8, II. 52-59, “It performs various activities including obtaining management information Such as acquiring alarm(i.e. third indication) information from managed network elements (i.e. second network device), performing the required information processing activities on the network (e.g., correlating alarms, implementing service requests), activation/modification/de-activation of service, and directing the managed elements to take appropriate action Such as performing a test.”, Col-17, II. 45-60, “a most preferred embodiment determines an appropriate preventative action responsive to the predicted performance problem,” and  “Once an appropriate preventative action is determined, a most preferred embodiment initiates the appropriate preventative action at block 812 in an attempt to prevent the predicted performance problem from occurring.”), wherein the third indication of the predetermined operation is based at least in part on transmitting the second indication of whether the performance of the network device increases (Harrop, Col-6, II. 56-61, “it provides a pro-active approach to detecting (or predicting) potential system resource problems and resolving (or preventing) Such potential problems before they occur. By ensuring that the system is maintained properly, service level assurances are created which greatly enhance the reliability of the overall system”, Col-16, 18-22,“rules may be implemented to detect those problems and automatically take the appropriate responsive action (e.g., alerting the network administrator that the pattern has been detected and/or initiate a command in an attempt to prevent the predicted performance problem)”, Col-19, II. 27-45, “The rule may then determine the rate of increase between the two polling cycles, which is in this example 12.5% divided by the polling 

With respect to claim 8, Harrop in view of Wang discloses the method of claim 1, further comprising: 
receiving, from a client device, an operation different than the predetermined operation that improved the degraded performance of the network device indicated by the report (Harrop, Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load); and 
transmitting, to the ML engine, the operation received from the client device (Harrop, See Col-19, II. 12-16).

With respect to claim 11, Harrop in view of Wang discloses the method of claim 1, wherein the network device corresponds to an access point (AP) (Harrop, Col-10, II. 48-52, “The element management processor 230A is linked through a gateway 235 to the managed network elements 210 for sending commands to and receiving messages from the managed network elements” wherein gateway is an access point).

With respect to claim 12, Harrop in view of Wang discloses the method of claim 1, wherein 
receiving the identification data comprises receiving the identification data from a client device (Wang, ¶0027, i.e. The customer equipment, which can include premises equipment such as media processor 106 and/or gateway 104 or other customer equipment such as mobile devices including 
transmitting the predetermined operation comprises transmitting the predetermined operation to the client device (Harrop, Col-13, II. 20-24, i.e. The MIB preferably stores the network managed objects, which are objects that correspond to the managed components (physical network elements, contracts, services) for providing network services to customers or clients, Col-17, II. 56-60, i.e. Once an appropriate preventative action is determined, a most preferred embodiment initiates the appropriate preventative action at block 812 in an attempt to prevent the predicted performance problem from occurring, Col-19, II. 44-46); and
the client device corresponds to a device connected to the network and used by an operator (Harrop, Col-13, II. 7-11, “user interface 245 (which may be implemented within the centralized MS of FIG. 5B) may be any suitable device (or devices) (i.e. client device) such as a display terminal for providing users with interactive access to the management system 200 through gateway(s)”, Col-8, II. 24-29, “system 100 relationship between the management system (“MS) 120 and the managed network system 110, which includes network elements (NEs) 115 that make up the physical network and the business components and services (not shown) that are implemented with the network.” Col-16, II. 23-26, “While the task of evaluating collected data to determine whether a particular pattern exists foreshadowing a performance problem would be difficult (if not impossible) to be consistently performed by an operator,”).

With respect to claim 13, Harrop discloses a method for maintaining a network, the method comprising: 
 receiving, from a user interface associated with a client device, an indication of identification data associated with a report indicating a degraded performance of a network device (Col-7, II. 62-54, 
receiving, from the controller, a plurality of predetermined operations predicted to improve the degraded performance of the network device indicated by the report (Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load).

Harrop teaches that a predetermined operation improves the degraded performance of the network device indicated by the report (Col-6, II. 30-31, i.e. the network management system may improve its ability to predict performance problems, wherein performance problems are corresponding to report, Col-7, II. 62-54, i.e.  predicting poor performance (e.g., slowed performance or failure) of a network or a specific network element, wherein poor performance is degraded performance of a network element or device, Col-15, II. 21-23, i.e. network elements (i.e. network devices) to predict performance problems (i.e. problems identification corresponds to report) within the network), However Harrop in view of Wang remain silent on wherein the prioritization data indicates a recommended order for implementing each of the plurality of predetermined operations based at least in part on a likelihood that implementing the predetermined operation increases the performance of the network device. However, Harrop remain silent transmitting the identification data to a controller 

Wang discloses transmitting the identification data to a controller based at least in part on the report indicating the degraded performance of the network device (¶0029, i.e. Some users issue a complaint immediately after they observe a service quality degradation, ¶0037, i.e. Users' reports on service disruptions that later involved technical support can be utilized for the user feedback. Each customer complaint related to service disruption can include a user ID, report date and time, brief description of the problem (i.e. case identification), and/or resolution of the issue, see ¶0013);
communicating the plurality of predetermined operations to the user interface for display according to a likelihood that a predetermined operation improves the performance of the network device (¶0029, i.e. Some users issue a complaint (i.e. report) immediately after they observe a service quality degradation, ¶0065, i.e. FIG. 4, indicating that multi-scale temporal aggregation on network performance indicators improves the accuracy of Q-score prediction on service quality issues, see ¶0069) 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harrop’s system with transmitting the identification data to a controller based at least in part on the report indicating the degraded performance of the network device of Wang, in order to enable determining performance degradation by user complaints and determines or approximates quality of experience through the performance indicators in a proactive and scalable manner (Wang).


receiving a second indication, from the user interface, that one of the plurality of predetermined operations improves the degraded performance of the network device indicated by the report (Harrop, Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load, Col-19, II. 2-6, “generate an alert message to an operators workstation notifying the operator of the problem to enable the operator to determine the appropriate action to take in response thereto (knowing that the “Swap -a command failed, Col-19, II. 27-45, “The rule may then determine the rate of increase between the two polling cycles, which is in this example 12.5% divided by the polling frequency, which may be, for instance, one poll every five minutes. The rule can then determine when the system would run out of resources (e.g., would run out of Swap capacity) it were to continue at this rate, and could initiate an appropriate responsive action,”), wherein receiving the second indication is based at least in part on communicating the plurality of predetermined operations to the user interface (Harrop, Col-16, II. 46-50, “graphical user interface (GUI) with which users (e.g., network administrators) may interact to develop Such rules for monitoring the network. Also, various rules that are commonly known to foreshadow particular performance problems may be pre-packaged into the MS”, Col-19, II. 27-45, “The rule may then determine the rate of increase between the two polling cycles, which is in this example 12.5% divided by the polling frequency, which may be, for instance, one poll every five minutes. The rule can then determine when the system would run out of resources (e.g., would run out of Swap capacity) it were to continue at this rate, and could initiate an appropriate responsive action, Col-19, II. 2-6,); and 
transmitting, to the controller, the second indication that one of the plurality of predetermined operations improves the degraded performance of the network device indicated by the report (Harrop, 

With respect to claim 16, Harrop in view of Wang discloses the method of claim 13, further comprising: 
receiving, from the user interface, an operation different than the plurality of predetermined operations that improved the degraded performance of the network device indicated by the report (Harrop, Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load, Col-16, II. 46-50, “graphical user interface (GUI) with which users (e.g., network administrators) may interact to develop Such rules for monitoring the network. Also, various rules that are commonly known to foreshadow particular performance problems may be pre-packaged into the MS”, Col-19, II. 2-6, “generate an alert message to an operators workstation notifying the operator of the problem to enable the operator to determine the appropriate action to take in response thereto (knowing that the “Swap -a command failed, Col-19, II. 27-45, “The rule may then determine the rate of increase between the two 
transmitting the operation different than the plurality of predetermined operations to the controller (Harrop, Col-9, II. 7-9, “Some network elements (e.g., a Switch) may generate and transmit their own incidents,”).

With respect to claim 17, Harrop discloses a method for maintaining a network, the method comprising: 
receiving case identification data associated with a customer report indicating a degraded performance of a network device (Col-7, II. 62-54, i.e.  poor performance (e.g., slowed performance or failure) of a network or a specific network element (i.e. network device), wherein poor performance is degraded performance of a network element or device, Col. 10, II. 65 – Col. 11, II. 5 teaches that a report includes information about actual device alerts or failures, which is a report of degraded performance, Col-15, II. 21-23, i.e. network elements to predict performance problems (i.e. problems are an identification corresponds to report) within the network);
receiving, from the ML engine , an indication of a plurality of predetermined operations predicted to improve the degraded performance of the network device indicated by the report (Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load, Col-15, II. 21-23, i.e. network elements (i.e. network devices) to predict performance problems (i.e. problems identification corresponds to report) within the network, Col-15, II.67-Col-16, II. 1-5, “a network administrator may 
transmitting, to the network device, a command associated with a first predetermined operation of the plurality of predetermined operations that are predicted to improve the degraded performance of the network device indicated by the report, wherein an execution of the command initiates the first predetermined operation at the network device (Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load, Col-17, II. 56-60, “Once an appropriate preventative action is determined, a most preferred embodiment initiates the appropriate preventative action at block 812 in an attempt to prevent the predicted performance problem from occurring.” Col-19, II. 44-46, “could initiate an appropriate responsive action, such as displaying this information as an alert to an operator”, Col-10, II. 60-65, “Managed elements can receive and provide (either directly or via an element manager) commands and messages (or incidents) for controlling and monitoring the element. For example, a managed element may provide an incident message that includes pertinent information about the particular element.”).



Wang discloses receiving, from an interface based at least in part on the received case identification data associated with the network device, proactive network maintenance (PNM) data collected at least in part by the network device at least partially prior to the customer report indicating the degraded performance of the network device (¶0026, i.e. Server 130 can enable a proactive approach (i.e. proactive network maintenance) to obtaining comprehensive views of users' quality of experience. Server 130 can be utilized for detecting service issues that matter to customers so that service providers can rapidly respond to the issues to allow for a high-quality customer experience. Server 130 enables assessment of collected data that is associated with the network and the customer in order to effectively manage service offerings and detect and respond to issues prior to customer complaints.);
transmitting, to a machine learning (ML) engine based at least in part on the received case identification data associated with the network device (¶0015, i.e. regression coefficients that quantify a relationship between user feedback and first network and user-device performance indicators, where the regression coefficients are obtained by a server, wherein Regression is one of the most important and broadly used machine learning) , proactive network maintenance (PNM) data collected at least in part by the network device at least partially prior to the customer report indicating the degraded performance of the network device (¶0026, i.e. Server 130 can enable a proactive approach (i.e. proactive network maintenance) to obtaining comprehensive views of users' quality of experience. Server 130 can be utilized for detecting service issues that matter to customers so that service providers 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harrop’s system with receiving case identification data associated with a customer report indicating a degraded performance of a network device, transmitting, to a machine learning (ML) engine based at least in part on the received case identification data associated with the network device of Wang, in order to enable determining performance degradation by user complaints and determines or approximates quality of experience through the performance indicators in a proactive and scalable manner (Wang).

With respect to claim 18, Harrop in view of Wang discloses the method of claim 17, wherein the command to the network device indicates for the network device to restart the network device, change a configuration of the network device, or both (Harrop, Col-9, II. 61-64, “The TMN architecture also articulates general functional groups that are to be managed across the various network management layers. These functional groups include fault, configuration, accounting, performance, and security.”, Col-10, II. 60-65, “Managed elements can receive and provide (either directly or via an element manager) commands and messages (or incidents) for controlling and monitoring the element. For example, a managed element may provide an incident message that includes pertinent information about the particular element.”).


receiving, from an interface, second PNM data after the execution of the command at the network device (Harrop, Col-17, II. 26-60, “evaluates the gathered status information. For example, the MS may correlate the gathered Status information with known performance rules (e.g., user-defined rules implemented by a network administrator or MS-defined rules “learned over time) to determine whether a performance problem is likely to be encountered in the future… Once an appropriate preventative action is determined, a most preferred embodiment initiates the appropriate preventative action at block 812 in an attempt to prevent the predicted performance problem from occurring); and 
determining whether the degraded performance of the network device indicated by the report increases after the execution of the command at the network device based at least in part on a comparison of the second PNM data and the PNM data (Harrop, Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load, Col-17, II. 26-60, “evaluates the gathered status information. For example, the MS may correlate the gathered Status information with known performance rules (e.g., user-defined rules implemented by a network administrator or MS-defined rules “learned over time) to determine whether a performance problem is likely to be encountered in the future… Once an appropriate preventative action is determined, a most preferred embodiment initiates the appropriate preventative action at block 812 in an attempt to prevent the predicted performance problem from occurring.”).

With respect to claim 20, Harrop in view of Wang discloses the method of claim 19, further comprising: 

transmitting, to the network device, a second command associated with a second predetermined operation of the plurality of predetermined operations, wherein an execution of the second command initiates the second predetermined operation at the network device (Harrop, Col-17, II. 26-60, “evaluates the gathered status information. For example, the MS may correlate the gathered Status information with known performance rules (e.g., user-defined rules implemented by a network administrator or MS-defined rules “learned over time) to determine whether a performance problem is likely to be encountered in the future… Once an appropriate preventative action is determined, a most preferred embodiment initiates the appropriate preventative action at block 812 in an attempt to prevent the predicted performance problem from occurring.” see Col-10, II. 60-65).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrop in view of Wang, and further in view of Allen et al. (US 2018/0232656), hereinafter “Allen”.

With respect to claim 7, Harrop in view of Wang discloses the method of claim 1, further comprising: 
Receiving, from the ML engine, a plurality of indications of predetermined operations predicted to improve the degraded performance of the network device indicated by the report, the plurality of indications comprising at least the indication of the predetermined operation (Harrop, Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load, Col-15, II. 21-23, i.e. network elements (i.e. network devices) to predict performance problems (i.e. problems identification corresponds to report) within the network, Col-14, II. 44-48, “MS 704 may be a centralized server having a plurality of distributed polling gateways 702 distributed throughout a network, and such polling gateways may be utilized to monitor (e.g., “poll') various types of devices (or network elements).”, Col-15, II. 5-8, “Based on the determined performance pattern of one or more elements, statistical analysis can be performed to predict a likely performance problem (e.g., failure) of Such element(s) or the network as a whole”); and 
receiving prioritization data associated with each of a plurality of predetermined operations indicated by the plurality of indications (Harrop, Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load, Col-19, II. 50-55, “the rule issues a higher priority alert to the operator 
Harrop teaches implementing each of the plurality of predetermined operations based at least in part on a likelihood that implementing the predetermined operation increases the degraded performance of the network device indicated by the report (Col-11, II. 30-42, i.e. a degraded performance in a customer’s premium service can be detected through reports, see Col-15, II. 41-57, i.e. a report can be an overloaded CPU which is a degraded performance of that network element and the resolution can be actions to reduce the load), However Harrop in view of Wang remain silent on wherein the prioritization data indicates a recommended order for implementing each of the plurality of predetermined operations based at least in part on a likelihood that implementing the predetermined operation increases the performance of the network device.

Allen discloses receiving prioritization data associated with each of a plurality of predetermined operations indicated by the plurality of indications (¶0024, “the generated responses may be prioritized to identify one or more responses of a plurality of responses that is most likely to mitigate the impact or will have the greatest effect on mitigating the impact of the disruption”, ¶0027, “generate a plurality of potential responses to the system disruption, prioritize the generated responses, and implement one or more responses, including transmitting signals or instructions to devices triggering one or more actions”, see ¶0056-¶0057), wherein the prioritization data indicates a recommended order for implementing each of the plurality of predetermined operations based at least in part on a likelihood that implementing the predetermined operation increases the performance of the network device (¶0064, “likelihood of a system disruption may be generated or determined based on the received content streams and the one or more machine learning datasets.”, ¶0073, “failure to take an action (e.g., 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harrop’s in view of Wang’s system with a recommended order for implementing each of the plurality of predetermined operations of Allen, in order to resolve the problem and accurately process vast amounts of data to evaluate and monitor various systems and the operational status of the systems to determine a likelihood of a system disruption (Allen). 

With respect to claim 14, Harrop in view of Wang discloses the method of claim 13, further comprising: 
receiving, from the controller, prioritization data corresponding to each of the plurality of predetermined operations (Harrop, Col-19, II. 50-55, “the rule issues a higher priority alert to the operator informing the operator that the attempted action (e.g., the initiated command) did not resolve the problem and informing the operator of the condition (e.g., notifying the operator of the predicted time that the capacity will be exceeded unless Some preventative action is taken).”).
However, Harrop in view of Wang remain silent on the prioritization data indicating a recommended order for implementing each of the plurality of predetermined operations; and ordering each of the plurality of predetermined operations based at least in part on the prioritization data, wherein communicating the plurality of predetermined operations to the user interface is based at least in part on the ordering.


ordering each of the plurality of predetermined operations based at least in part on the prioritization data (¶0067, “the computing platform 110 may generate a user interface providing the generated responses (e.g., in order of priority) in step 414”), wherein communicating the plurality of predetermined operations to the user interface is based at least in part on the ordering (¶0051, “the generated responses may be ranked or prioritized based on the responses likely to most limit the impact of the disruption, lessen the business impact of the disruption, or the like”).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harrop’s in view of Wang’s system with a recommended order for implementing each of the plurality of predetermined operations, and ordering each of the indicated predetermined operations based at least in part on the prioritization data of Allen, in order to resolve the problem and accurately process vast amounts of data to evaluate and monitor various systems and the operational status of the systems to determine a likelihood of a system disruption. (Allen). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrop in view of Wang, and further in view of Seem (US 2008/0183424).


However, Harrop in view of Wang remain silent on wherein the indication of the predetermined operation is an index associated with a text database, the method further comprising: referencing the text database according to the index; and determining the predetermined operation based at least in part on text indicated by the index.

Seem discloses wherein the indication of the predetermined operation is an index associated with a text database (¶0044, “the performance indicators could be displayed using a textual based display such as a table with rows and columns of numbers or percentages”), the method further comprising: 
referencing the text database according to the index (¶0044, ““the performance indicators could be displayed using a textual based display such as a table with rows and columns of numbers”, ¶0065, ¶0065, “performing such statistical scaling involves determining the standard deviation (z-value) for each performance index”); and 


Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harrop’s in view of Wang’s system with an index associated with a text database of Seem, in order to allow a query to efficiently retrieve data from a database (Seem).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        




/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458